Form G5 (20200113_bko)

                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                        )        Case Number: 19-34447
                                              )
TAMIKA S. RUSHING                             )              Chapter: 13
                                              )
                                              )                       Honorable Deborah L. Thorne
                                              )
               Debtor(s)                      )

     AGREED ORDER CONDITIONING AUTOMATIC STAY AND CO-DEBTOR STAY

    This matter coming before the Court upon the Motion of KIA MOTORS FINANCE
COMPANY (“Kia”) to Modify Automatic Stay and Co-Debtor Stay, and the parties being in agreement;

   IT IS HEREBY ORDERED:

  1. The automatic stay and co-debtor stay remain in effect as to Kia, subject to the conditions of this
Order;

   2. Tamika S. Rushing (“Debtor”) agrees that he/she or non-filing co-buyer, Angela Rushing (“Co-
Debtor”), will at all times maintain valid full-coverage insurance on the 2017 Kia Forte motor vehicle
bearing a Vehicle Identification Number of 3KPFL4A71HE064684 (the “Vehicle”) wherein Kia is
listed as the lienholder/loss payee and agrees to provide Kia with proof of same upon renewal or any
changes in coverage;

  3. In the event Debtor fails to tender payment to Kia pursuant to the Chapter 13 Plan and Debtor’s
and Co-Debtor’s Retail Installment Contract with Kia, to the extent that non-payment results in a
default in payment obligations to Kia of two (2) or more monthly payments, or otherwise fails to
comply with any of the other terms or conditions of this Order, such failure will constitute a default by
Debtor of the provisions of this Order;

  4. Upon default as described above, Kia will file with the Court and serve upon Debtor, Co-Debtor,
and counsel a Notice of Default;

   5. If such default is not cured within fourteen (14) days of notice, the automatic stay and co-debtor
stay will terminate upon the filing of a Notice of Termination and Kia will have the right to pursue its in
rem nonbankruptcy remedies with respect to the Vehicle without having to seek further leave of Court.

  AGREED:

  /s/ Robert C. Bansfield Jr.                       /s/ Cari A. Kauffman
On behalf of Debtor, Tamika S. Rushing            On behalf of Kia Motors Finance Company
Form G5 (20200113_bko)


                                              Enter:


                                                       Honorable Deborah L. Thorne
Dated: August 31, 2021                                 United States Bankruptcy Judge

Prepared by:
David J. Frankel. (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)
